Title: To George Washington from John Jameson, 3 February 1783
From: Jameson, John
To: Washington, George


                        
                            Dr Sir
                            Philadelphia Feby 3d 1783
                        
                        On my arrival in the City I immediately waited on Mr Jones who informed me that Mr Kinlock did accompany Mr
                            Lewis and Mr Nicolson to this place But that Mr Lewis never informed him that Mr Kinlock came on without a Passport. Mr
                            Jones has wrote to Mr Lewis to let him know how very censureable his Conduct has been on that Occasion. I also waited on
                            Mr Rutledge & Mr Izard two of the Delagates from South Corolina whom I found were acquainted with Mr Kinlock’s
                            having come on without a Passport They informed me that they should not have made any objection to his having a Passport
                            But that they were much displeased at his coming on without one and that they had spoken to him in very severe terms
                            respecting his ungentleman like conduct and that Mr Kinlock left the City in a few hours for fear of being confined. I am
                            Dr Sir Your Obt & very humble Servant
                        
                            John Jameson
                        
                    